      Case 4:19-cv-00942-KGB-PSH Document 51 Filed 09/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL JAMES DIGGINS, II                                                              PLAINTIFF

v.                            Case No. 4:19-cv-000942-KGB-PSH

FAULKNER COUNTY
DETENTION CENTER, Unit 2, et al.                                                   DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris (Dkt. No. 50). Neither party has filed objections,

and the time to file objections has passed. Accordingly, after careful consideration, the Court

concludes that the Proposed Findings and Partial Recommendation should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects (Id.) The Court rules

as follows:

       1.      The Court grants in part and denies in part defendant Thad Kilpatrick’s motion for

summary judgment (Dkt. No. 46).

       2.      The Court denies Officer Kilpatrick’s motion for summary judgment on plaintiff

Michael James Diggins, II’s excessive force claim based on qualified immunity (Id.).

       3.      The Court grants summary judgment to Officer Kilpatrick and dismisses Mr.

Diggins’s individual-capacity deliberate indifference claims against Officer Kilpatrick based on

qualified immunity (Id.).

       4.      The Court grants summary judgment and dismisses Mr. Diggins’s official-capacity

claims against Officer Kilpatrick (Id.).
Case 4:19-cv-00942-KGB-PSH Document 51 Filed 09/15/21 Page 2 of 2




It is so ordered this the 15th day of September, 2021.



                                                   _____________________________
                                                   Kristine G. Baker
                                                   United States District Judge




                                         2
